Case 19-70190-hdh11 Doc 25 Filed 07/29/19 Entered 07/29/19 17:41:27 Pagei1of1

 

"NOLLISOWd SH JO NOULWHNG 3HL ONT NIGO B00 ADHL S¥ SLOIFOVE OFF OL SLND THM NOLINULSNOO O's “ROC'OTS MIONC SBOF SN OJNVTTIISIN WIHLO ICMION LON S900 NOLLIIONd ‘SHA

———

TrenéOsT WLOLONWED

 

 

 

 

 

 

 

 

 

 

 

 

 

“Orcieot__stpivowd caaaIe wis
“Ponda ISVINONI AWA LHL SAO NOW ELNNOWY AV
SNUISSOd JON TONI LON 5900 TWLOU 199/Owd HINOM uve fan ANT SpE) HEKOOH
BNIMMOTIO’ IHL dO MADE 2HL AB OIANORM IW THM SLNAVLAVE HoT ‘pais Fiat LEED AEE [FLORID
“Did TSVIWINI AVI LOW SIANONZOOW o i Odes Oise oLe'9z DLS'SE ss9'0e SUN NOW AW . “a
YUISSOd SQN TON! ON S900 TWO 199/0Nd HLNOW uve {rqn2es 20) Supe)
DNIMAOTIOS IHL JO HIDE DHL AG OIA Ie THA CNA Hist HLOT tevis tim Deford srenhe uy AapioH
‘SLINGS SALLWAAY GNF C3004 ¥O Cll GONG
Troe TiS 5197 [Old COGUYAY LOL
. . : SCORER OPETSS'EST  CROTS'ECT CE TEORT CUTE ORT §«CETREORT CIefORT «CE RST’9T «= ISTTSEEET —Gwreco'ts STVLOL AIMINOW fat |
SLNTOWY MNO mn
bl
Saivo HoNi/bevls st
bee n
KLNTIOINY AVN
SLVO HSINLA/LNTLS u
TI OFGEEZ oosciee
DWILLeAnW ONY Q2QWYMY Died TSV3IONI AVY LYELL SWC SINNOWY Ava eb

 

 
 

ONWHD FMSSOd 30ND] LON $900 TWLOL L537 Nd “HLNOK
ots r oo ey 3 ae,

DNA

 

 

 

| eer er

 

 

oarows #VHe TTY 6IOr
SRG HSN /Ld¥LS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ye |
‘OdLLIWAAY ONY CRON MY “IONid BSWINOMI AVI LYHA SuIWO LNT OWY Ad
SDHWHO TIHI8900 10M TON LON $300 WLOL 981ONM ‘HINO JOWdN TLD NIV AWS
pau fh ie ATE Se THe We ‘SALVO HSN ALLS
“SHV OMINIIMIDNI CLOG CAV ‘
LNB CAQUW AY C106 fH D6 Od Tkud IEVIIONI AWA LYELL 919000. SUNNOWY VEC
DONTEO TESS0d ION LON S200 TWLOL L3fONd ‘HINOW ye wt ‘Wd AW dW mo]
SMUD TIOd WH 40 HST BL A ZANT 30 THA SUNDAY SULVG MSNI/LEWLS
DVEINGO [trae | <roerzy CYS Ly GT POH Y = PORT Le —GrSae Lh GY GN GFS00 Yer SSN Ly ES 7
SUNNOWY AWN
DAILY AW ONY CACY MW ‘223i 3SV2XONI AVN LYILL S¥aONO
JDNWHO TUIISSOd BOPTINILON S300 T¥LOL 13370Nd “HLNON aT wast ‘ALY NIN Sats ea
ONIANT 109 JRL 90 MLSS JHL AM CALS 3 THAR SINZNAVE SALVO HENLY/Lav1s
“Solid ISVRION AVN LVL SUIQWO os ror cay PROSE OS WAE LI >
; SUNTOWY Are
ZDNVHD JTUISEOd BONTINI LON S8OT TVLOL 133/Oiid ‘HINO wast J23fONd Jo |_|
DWIMOTIOS JRL 3O MAST BKL AS OFAIDZY 30 111M SURGAN ‘not SRAWOHSING/LNW2s | TOWNOW- aviary BTOZ t
SINSWAC> TWwint 7 spon T
Jarome ctr ory onady ona ore or-uer 6t28q ern EPO Tag Etiny ware erunr HNO a
3 T i 3 a 1 a Ts I wt T y I ™ T t T 1 I H I 2 T_-4 I I | q | > a I ¥
6T0z/s/20
48Od3Y LO3fOUd MY ATUWSA

3T1 NOUDNYLSNOD d ONY

YIMOd GFN! AG GSLNIS3ud
